Citation Nr: 1630724	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  07-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1972, and from March 1981 to March 1995.  He died in June 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

In September 2008, the appellant testified at a videoconference Board hearing before a Veterans Law Judge who is no longer employed by the Board.  In May 2012, the appellant was provided with an opportunity to request a new Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In October 2012, the appellant testified at another videoconference Board hearing at the RO located in Muskogee, Oklahoma before the undersigned Veterans Law Judge.  Transcripts of both proceedings have been associated with the claims file.

In December 2008, December 2009, July 2012, and January 2013, the Board remanded the appellant's claim for further development.  This matter is now returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's death certificate shows that the immediate cause of death was esophageal cancer.  The appellant asserts that the Veteran's esophageal cancer is due to his active service, including both herbicide exposure, and ionizing radiation exposure.  The Board notes that a more detailed background of the case is provided in the prior January 2013 Board remand.

Most recently, in January 2013, the Board remanded the appellant's claim so that, among other things, the development as prescribed in 38 C.F.R. § 3.311 could be undertaken by the AMC, including but not limited to obtaining a copy of the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, the Veteran's service personnel records, and any other relevant records, and then forwarding such records to the Under Secretary for Health for preparation of a dose estimate to the extent feasible.  

Pursuant to the Board's remand directives, the Veteran's personnel records were obtained.  Also, in January 2014 the AMC requested the Veteran's DD Form 1141 from the U.S. Army Medical Command, if maintained.  In February 2014, the AMC sent a radiation dose reconstruction request to U.S. Army Public Health Command.  In August 2014, the U.S. Army Institute of Public Health replied that the Veteran's radiation dose likely did not exceed 1.46 rem.  In December 2014, the AMC sent a request to the C&P Director for a reconstructed dose estimate, and requested that the case then be referred to the Under Secretary of Health.  In February 2015, the C&P Director requested that the Under Secretary of Health prepare a dose estimate, to the extent feasible, and provide an opinion as to whether the Veteran's esophageal cancer resulted from exposure to radiation in service.  Then, in February 2015, the Under Secretary of Health opined that because the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's esophageal cancer can be attributed to radiation exposure while in service.  Next, in February 2015, the Under Secretary of Benefits provided a review under 38 C.F.R. § 3.311 and opined that there is no reasonable possibility that the Veteran's esophageal cancer resulted from radiation exposure in service.

The Board also remanded the case in January 2013 so that the RO could obtain copies of the Veteran's June 2005 final hospitalization records from the Hillcrest Medical Center.  The Board acknowledges that in April 2013, the AMC requested the records.  The Board also acknowledges that Hillcrest informed the AMC that the records could not be located by phone on April 23, 2013, and in written correspondence the next day on April 24, 2013.  However, on April 25, 2013, Hillcrest mailed correspondence to the AMC noting that five pages of records were attached, which correspondence was stamped as received by VA on May 13, 2013.  None of the attached records, however, are associated with the claims file.  Therefore, regrettably, the Board finds that this matter should again be remanded to obtain copies of these final hospitalization records from Hillcrest Medical Center dated in June 2005.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's final hospitalization records dated in June 2005 from the Hillcrest Medical Center and associate them with the claims file; to that end, if necessary, request an updated Form 21-4142 from the appellant.  If any such records are found to be unavailable, this should be specifically noted in the claims file.

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


